Assuming arguendo that the instant proceeding has not been rendered academic by reason of the petitioner’s completion of his jail sentence (see, Matter of Williams v Cornelius, 76 NY2d 542; but see, Matter of Madison County Support *836Collection Unit v Drennan, 156 AD2d 883; Ward v Ward, 71 AD2d 854), we find his contentions to be without merit. A Hearing Examiner clearly has the authority to conduct a willfulness hearing pursuant to Family Court Act § 454 (see, Family Ct Act § 439 [a]), and the record fails to demonstrate that the petitioner raised any issue requiring a de novo willfulness hearing by a Family Court Judge. Moreover, we are satisfied that the Family Court acted properly in directing the petitioner’s commitment for nonpayment of child support (see, Family Ct Act § 454 [3] [a]), and that the petitioner received an adequate opportunity to cure his violation by making the required child support payments. Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.